JOSEPH L. FORD, III and MARIA TERESA FORD, Appellants,
v.
LASALLE NATIONAL BANK and GMAC MORTGAGE CORPORATION f/k/a GMAC MORTGAGE CORPORATION OF PENNSYLVANIA, Appellees.
No. 4D07-2589, 4D07-2994.
District Court of Appeal of Florida, Fourth District.
March 12, 2008.
Joseph L. Ford, III and Maria Teresa Ford, Boca Raton, Pro se.
Katherine E. Giddings of Akerman Senterfitt, Tallahassee, and William P. Heller and Kimberly A. Leary of Akerman Senterfitt, Fort Lauderdale, for appellees.
PER CURIAM.
Affirmed.
SHAHOOD, C.J., POLEN and MAY, JJ., concur.
Not final until disposition of timely filed motion for rehearing